     Case 3:20-cv-00678-JAH-JLB Document 9 Filed 05/29/20 PageID.130 Page 1 of 2



1
2
3
4
5
6
7
8
9                          UNITED STATES DISTRICT COURT
10                       SOUTHERN DISTRICT OF CALIFORNIA
11
12   TRACEE WEST,                                       Case No.: 20cv678-JAH (JLB)
13                                     Plaintiff,
                                                        ORDER GRANTING JOINT
14   v.                                                 MOTION FOR DEFENDANT
                                                        EQUIFAX INFORMATION
15   RELIANT FINANCIAL
                                                        SERVICES, LLC TO RESPOND TO
     CORPORATION dba GOLD
16                                                      PLAINTIFF’S FIRST AMENDED
     ACCEPTANCE, a California Corporation,
                                                        COMPLAINT
17   ALLIANCE CREDIT SERVICES, INC.,
     a California Corporation, SMITH AND
18
     ASSOCIATES, an unknown business
19   entity, EQUIFAX INFORMATION
     SERVICES, LLC, EXPERIENCE
20
     INFORMATION SOLUTIONS, INC.,
21   and DOES 1-10,
22                                  Defendants.
23
24         On May 28, 2020, Plaintiff Tracee West (“Plaintiff”) and Defendant Equifax
25   Information Services, LLC (“Defendant”), filed a joint motion to for an extension of time
26   for Defendant to respond to Plaintiff’s First Amended Complaint. See Doc. No. 8.
27   ///
28   ///

                                                    1
     Case 3:20-cv-00678-JAH-JLB Document 9 Filed 05/29/20 PageID.131 Page 2 of 2



1          Having reviewed the joint motion submitted by the parties, and good cause
2    appearing, IT IS HEREBY ORDERED that the joint motion is GRANTED. Defendant
3    shall respond to Plaintiff’s First Amended Complaint by June 12, 2020.
4          IT IS SO ORDERED.
5
6
7    DATED: May 29, 2020
8                                               _________________________________
                                                Hon. John A. Houston
9
                                                United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
